
	

113 SRES 177 ATS: Honoring the entrepreneurial spirit of small business concerns in the United States during National Small Business Week, which begins on June 17, 2013.
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 177
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Ms. Landrieu (for
			 herself, Mr. Risch,
			 Mr. Levin, Mr.
			 Johnson of Wisconsin, Mr.
			 Cardin, Mr. Rubio,
			 Mrs. Shaheen, Mr. Crapo, Ms.
			 Cantwell, Mr. Vitter,
			 Ms. Heitkamp, Mrs. Fischer, Mr.
			 Pryor, Mr. Enzi,
			 Mr. Udall of New Mexico,
			 Mr. Hoeven, Mrs. Hagan, Mr.
			 Barrasso, Mr. Begich,
			 Mr. Portman, Mr. Casey, Mr.
			 Boozman, Mr. Cowan,
			 Mr. Cochran, Mrs. Murray, Ms.
			 Ayotte, Ms. Hirono,
			 Mr. Brown, Mr.
			 Harkin, Mr. Manchin,
			 Mr. Baucus, Mr.
			 Schatz, Mr. Merkley,
			 Ms. Baldwin, Mr. Warner, Ms.
			 Mikulski, Mr. Bennet,
			 Mr. Roberts, Mr. Nelson, Mr.
			 Coons, Mr. Menendez,
			 Mr. Udall of Colorado,
			 Mr. Donnelly, Mr. Rockefeller, Mr.
			 Carper, Mr. King,
			 Ms. Warren, Mr.
			 Kirk, Mr. Thune,
			 Ms. Klobuchar, Mr. Schumer, Mr.
			 Whitehouse, Mr. Franken,
			 Mr. Heinrich, Mr. Isakson, and Mr.
			 Tester) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Honoring the entrepreneurial spirit of
		  small business concerns in the United States during National Small Business
		  Week, which begins on June 17, 2013.
	
	
		Whereas 2013 marks the 50th anniversary of National Small
			 Business Week;
		Whereas the approximately 27,900,000 small business
			 concerns in the United States are the driving force behind the Nation’s
			 economy, creating nearly 2 out of every 3 new jobs and generating close to 50
			 percent of the Nation’s non-farm gross domestic product;
		Whereas small businesses are the driving force behind the
			 economic recovery of the United States;
		Whereas small businesses represent 99.7 percent of
			 employer firms in the United States;
		Whereas small business concerns are the Nation’s
			 innovators, serving to advance technology and productivity;
		Whereas small business concerns represent 98 percent of
			 all exporters and produce 31 percent of exported goods;
		Whereas Congress established the Small Business
			 Administration in 1953 to aid, counsel, assist, and protect the interests of
			 small business concerns in order to preserve free and competitive enterprise,
			 to ensure that a fair proportion of the total Federal Government purchases,
			 contracts, and subcontracts for property and services are placed with small
			 business concerns, to ensure that a fair proportion of the total sales of
			 government property are made to small business concerns, and to maintain and
			 strengthen the overall economy of the United States;
		Whereas, every year since 1963, the President has
			 designated a National Small Business Week to recognize the
			 contributions of small businesses to the economic well-being of the United
			 States;
		Whereas, in 2013, National Small Business Week will honor
			 the estimated 27,900,000 small businesses in the United States;
		Whereas the Small Business Administration has helped small
			 business concerns by providing access to critical lending opportunities,
			 protecting small business concerns from excessive Federal regulatory
			 enforcement, helping to ensure full and open competition for government
			 contracts, and improving the economic environment in which small business
			 concerns compete;
		Whereas, for more than 50 years, the Small Business
			 Administration has helped millions of entrepreneurs achieve the American dream
			 of owning a small business, and has played a key role in fostering economic
			 growth; and
		Whereas the President has designated the week beginning
			 June 17, 2013, as National Small Business Week: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors the
			 entrepreneurial spirit of small business concerns in the United States during
			 National Small Business Week, which begins on June 17, 2013;
			(2)applauds the
			 efforts and achievements of the owners and employees of small business
			 concerns, whose hard work and commitment to excellence have made small business
			 concerns a key part of the economic vitality of the United States;
			(3)recognizes the
			 work of the Small Business Administration and its resource partners in
			 providing assistance to entrepreneurs and small business concerns; and
			(4)recognizes the
			 importance of ensuring that—
				(A)guaranteed loans,
			 including microloans and microloan technical assistance, for start-up and
			 growing small business concerns, and venture capital, are made available to all
			 qualified small business concerns;
				(B)the management
			 assistance programs delivered by resource partners on behalf of the Small
			 Business Administration, such as Small Business Development Centers, Women’s
			 Business Centers, and the Service Corps of Retired Executives, are recognized
			 for providing invaluable counseling services to entrepreneurs in the United
			 States;
				(C)the Small
			 Business Administration continues to provide timely and efficient disaster
			 assistance so that small businesses in areas struck by natural or manmade
			 disasters can quickly return to business to keep local economies alive in the
			 aftermath of such disasters;
				(D)affordable
			 broadband Internet access is available to all people in the United States,
			 particularly people in rural and underserved communities, so that small
			 businesses can use the Internet to make their operations more globally
			 competitive while boosting local economies;
				(E)regulatory relief
			 is provided to small businesses through the reduction of duplicative or
			 unnecessary regulatory requirements that increase costs for small businesses;
			 and
				(F)leveling the
			 playing field for contracting opportunities remains a primary focus, so that
			 small businesses, particularly minority-owned small businesses, can compete for
			 and win more of the $400,000,000,000 in contracts that the Federal Government
			 enters into each year for goods and services.
				
